Title: From George Washington to Lewis Nicola, 22 May 1782
From: Washington, George
To: Nicola, Lewis


                        
                            Sir,
                            Newburgh May 22d 82
                        
                        With a mixture of great surprise & astonishment I have read with attention the Sentiments you have
                            submitted to my perusal. Be assured, Sir, no occurrence in the course of the War, has given me more painful sensations
                            than your information of there being such ideas existing in the Army as you have expressed, & I must view with
                            abhorrence, and reprehend with severity—For the present, the communicatn of them will rest in my own bosom, unless some
                            further agitation of the matter, shall make a disclosure necessary.
                        I am much at a loss to conceive what part of my conduct could have given encouragement to an address which to
                            me seems big with the greatest mischiefs that can befall my Country. If I am not deceived in the knowledge of myself, you
                            could not have found a person to whom your schemes are more disagreeable—at the same time in justice to my own feeling I
                            must add, that no man possesses a more sincere wish to see ample Justice done to the Army than I do, and as far as my
                            powers & influence, in a constitutional way extend, they shall be employed to the utmost of my
                            abilities to effect it, should there be any occasion—Let me conjure you then, if you have any regard
                            for your Country, concern for your self or posterity—or respect for me, to banish these thoughts from your Mind, &
                            never communicate, as from yourself, or any one else, a sentiment of the like nature. With esteem I am Sir Yr Most Obedt
                            Servt
                        
                            Go: Washington
                        
                        
                            The foregoing is an exact copy of a Letter which we sealed & sent off to Colonel Nichola at the
                                request of the writer of it. 
                        
                        
                            D. Humphrys Aid de Camp
                            Jona. Trumbull Jun. Secty

                        
                    